Title: To Thomas Jefferson from the Board of War, 20 December 1779
From: Board of War
To: Jefferson, Thomas



Sir
War Office Wmsburg Decr. 20th. 1779.

To the previous general question from the Executive relative to Cap. de Klauman Whether established usage authorizes the transferring a Senior Captain from one Regiment to the Majority of another in preference to a junior Captain of that other. The Board Answer, in continental Service, the Cavalry, Artillery and Infantry are distinct and separate Corps and promotions take place accordingly paying regard to Seniority. Cap. De Klauman[’s] proper Line of preferment is in the two Eastern Battalions ordered to be raised. Junior Captains and all Subalterns rise regimentally, the eldest Captain in the Line, is entitled in case of vacancy to a majority, all Field Officers rise according to Seniority in their proper Line, paying no regard to regiments. When we mention then proper Line we mean the Line of Cavalry Artillery and Infantry and consider them separate and distinct.
We have the honor to be Your Excellency’s mo: Obt. Servts.,

wm nelson jas. barron geo. lyne

